DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all the figures are clearly not professionally drawn.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireline winch, the water, the epoxy bag, the rod string, the wedge, the drill bit and the concrete must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to because:
the handwritten numbers should be replaced with typed numbers;
all the random numbers in the figures that are not defined in the Specification should be removed or defined in the Specification, such as “3.093” in FIG. 4;
line A-A in Figs. 5A and 5B should be replaced with C-C, line A-A in Figs. 10 and 11 should be replaced with D-D, and line B-B in Figs. 12 and 13 should be replaced with E-E for the sake of clarity.  As a note, the Specification should also be amended to reflect the changes; and

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is one run-on sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: at the beginning of lines 2, 3, 5, and 6 “A” should be replaced with --a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inner tube" in step a, the limitation “the end” in step b, the limitations “the center” and “the rod string” both in step e, the limitation “the bottom” in step g, the limitation “the azimuth” in step h, and the limitation “the drill bit” in step j.  Claim 8 recites the limitation "the inner tube" in step a, the limitation “the end” in step b, the limitations “the center” and “the rod string” both in step e, the limitation “the bottom” in step g, the limitation “the azimuth” in step h, and the limitation “the drill bit” in step j.  Claim 9 recites the limitation "the inner tube" in step a, the limitation “the end” in step b, and the limitation “the bottom” in step c.  There is insufficient antecedent basis for these limitations in the claims.
Claims 7-9 are also rejected as being indefinite since it is unclear if “the inner tube” claimed in claims 7-9 is the same as “the inner core tube” claimed in claim 1.  If core tube-- in all instances.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, and 9 are rejected under 35 USC 103 as being unpatentable over O’Reilly et al. (US 2,978,029) (“O’Reilly”) and in view of Fraser et al. (US 2014/0238694 A1) (“Fraser”).
Referring to claims 1: O’Reilly teaches a plug for plugging a diamond drill hole, the plug assembly comprising:
a body component 31 having proximal and distal ends;
a compressible component 17 attached to the distal end of the body component by attachment means 32;
a plurality of plug feet 18 disposed radially around the body component; and
a spring 45 disposed between each pair of adjacent plug feet.
O’Reilly does not specifically teach a torsion spring.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring taught by O’Reilly to be a torsion spring since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Further, O’Reilly does not specifically teach a compressible plunger component attached to the distal end of the body component.  Fraser teaches a plug for plugging a diamond drill hole, the plug assembly comprising:
a body component having proximal and distal ends;
a compressible plunger component attached to the distal end of the body component by attachment means (FIG. 3(c)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible component taught 
Referring to claim 2: O’Reilly teaches the plurality of plug feet comprises four plug feet (FIG. 5).
Referring to claim 3: While O’Reilly teaches a connection between an external surface on the distal end of the body and corresponding internal surface on the component (Figs. 4 and 6), O’Reilly does not specifically teach threads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment taught by O’Reilly to include threads since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 5: O’Reilly doesn’t specifically teach each of the plug feet is manufactured of a cast zinc alloy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug feet taught by O’Reilly to be made of cast zinc alloy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 6: O’Reilly teaches the plurality of plug feet is transitionable between a compressed delivery position (FIG. 4) encircling the proximal end of the body component outside an inner core tube 19, and an expanded plugging position (FIG. 5) encircling a medial portion of the body component external to the inner core tube.  O’Reilly does not teach the plurality of plug feet are inside an inner core tube.  It would In re Einstein, 8 USPQ 167.
Referring to claim 9: O’Reilly teaches a method of completing a drill hole during diamond drilling, comprising the steps of:
a. retracting the inner tube (FIG. 3 and 6) from the drill hole using a wireline winch 11;
b. loading the plug of claim 1 into the end of the inner tube;
c. delivering the inner tube and plug assembly down-hole to the bottom of the hole;
d. using gas 30 to expel the plug from the inner tube; and
e. pumping concrete 28 down the hole onto the plug to seal off the hole.
O’Reilly does not specifically teach pumping water down the hole to expel the plug from the inner tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by O’Reilly to include pumping water down the hole to expel the plug from the inner tube in order to not have to rely on the detonation of charge 29, which may fail, whereas as pumping water is more dependable.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Lajarte et al. (US 3,760,877) and Knox (US 3,776,250) also teach similar plugs for plugging a wellbore, followed by cementing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


11 February 2021